                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

 LISA HAWKINS, Individually;
 And LISA HAWKINS, as Guardian for her
 Minor Children, AM and MM                                                              PLAINTIFF

 v.                                      Civil No.: 4:18-CV-04003

 OFFICER DEAN, Hempstead County,
 Arkansas                                                                             DEFENDANT

                                               ORDER

          Plaintiff, Lisa Hawkins, filed this action pro se pursuant to 42 U.S.C. § 1983. (ECF No.

1). Plaintiff’s application to proceed in forma pauperis was granted on February 2, 2018. (ECF

No. 7).

          Currently before the Court is Separate Defendant’s Motion to Compel filed by Officer

Justin Dean. (ECF No. 40). Plaintiff has not responded.

          In his motion Separate Defendant Dean states that he propounded his First Set of

Interrogatories and Requests for Production of Documents to Plaintiff on October 9, 2018.

Plaintiff did not respond. On November 13, 2018, Separate Defendant Dean attempted to resolve

the discovery dispute in good faith without court intervention and sent correspondence to Plaintiff

requesting her past due discovery responses within ten (10) days to avoid filing a motion to compel.

To date, Plaintiff has not responded to Separate Defendant Dean’s requests.

          Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A).

          Accordingly, Separate Defendant’s Motion to Compel (ECF No. 40) is GRANTED.

Plaintiff is DIRECTED to provide Separate Defendant Dean with the required responses to the




                                                   1
discovery requests by January 30, 2019. Plaintiff is advised that failure to comply with this

Order shall result in the dismissal of this case.

       IT IS SO ORDERED this 16th day of January 2019.


                                                    /s/   J. Marschewski
                                                    HON. JAMES R. MARSCHEWSKI
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
